

116 SRES 88 IS: Requesting that the President transmit to the Senate not later than 14 days after the date of the adoption of this resolution documents in the possession of the President relating to the amount of funding previously enacted under certain public laws and currently unspent.
U.S. Senate
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 88IN THE SENATE OF THE UNITED STATESMarch 3, 2021Mr. Scott of Florida (for himself, Ms. Ernst, Mr. Lankford, Mr. Young, Mr. Hagerty, Mr. Cramer, Mr. Cruz, Mr. Braun, Mr. Rounds, and Mr. Hoeven) submitted the following resolution; which was referred to the Committee on Homeland Security and Governmental AffairsRESOLUTIONRequesting that the President transmit to the Senate not later than 14 days after the date of the adoption of this resolution documents in the possession of the President relating to the amount of funding previously enacted under certain public laws and currently unspent.Whereas the national debt of the United States is $27,900,000,000,000;Whereas this represents $223,441 in debt per taxpayer;Where Congress appropriated over $4,000,000,000,000 on a bipartisan basis to address COVID–19 during 2020;Whereas Congress passed additional COVID–19 relief legislation as part of the bipartisan-bicameral omnibus COVID–19 relief deal on December 21, 2020;Whereas the latest reports from the Congressional Budget Office indicate that a substantial portion of funds previously allocated remain unspent;Whereas Congress needs reliable information on unspent funds before it should consider allocating additional dollars;Whereas, according to Center for a Responsible Federal Budget, the proposed American Rescue Plan allocates less than 10 percent of its total funding to directly combat COVID–19 needs;Whereas, according to the Congressional Budget Office, the level of spending in the proposed American Rescue Plan is at least 3 times the size of the output shortfall in our economy, which will lead to higher inflation; andWhereas, almost half of the American Rescue Plan would not be spent until fiscal year 2022 or later, with at least $140,000,000,000 not being spent until fiscal year 2024 or later: Now, therefore, be itThat the President is requested to transmit to the Senate not later than 14 days after the date of the adoption of this resolution documents in the possession of the President relating to the amount of funding previously enacted and currently unspent provided under the following laws:(1)The Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123).(2)The Families First Coronavirus Response Act (Public Law 116–127).(3)The CARES Act (Public Law 116–136).(4)The Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139).(5)Division N (relating to additional coronavirus response and relief) of the Consolidated Appropriations Act, 2021 (Public Law 116–260).